Citation Nr: 1044636	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  07-20 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for methadone dependence as 
secondary to service-connected bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from April 1976 to December 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The Board notes that the Veteran originally presented his claim 
as one for entitlement to service connection for "drug 
dependence" as secondary to service-connected bilateral pes 
planus.  Each RO adjudication of this issue has referred to the 
issue as entitlement to service connection for "drug 
dependence."  The Board acknowledges that the record indicates 
that the Veteran has struggled with various forms of drug 
dependence during his life.  The Veteran's statements during the 
VA examinations conducted during the pendency of this appeal all 
indicate that he contends only that his specific dependence on 
methadone, which has been prescribed in the treatment of his foot 
pain, is linked causally to his service-connected bilateral pes 
planus.  There is no statement from the Veteran, nor any other 
evidence of record, which suggests that he contends that any 
dependence on any other drug other than methadone is linked to 
his service-connected bilateral pes planus or otherwise related 
to active service.  Thus, the Board has re-characterized the 
issue as stated on the title page of this decision to reflect the 
Veteran's contentions.


FINDING OF FACT

The Veteran's methadone dependence is related causally to his 
service-connected bilateral pes planus.


CONCLUSION OF LAW

The criteria for service connection for methadone dependence as 
secondary to service-connected bilateral pes planus have been 
met. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants entitlement to service 
connection for methadone dependence as secondary to service-
connected bilateral pes planus which constitutes a complete grant 
of the Veteran's claim.  Therefore, no discussion of VA's duty to 
notify or assist is necessary.

The Veteran has claimed entitlement to service connection for 
methadone dependence, including as secondary to his service- 
connected bilateral pes planus.  He essentially contends that the 
pain from his service-connected bilateral pes planus pathology 
resulted in his being prescribed methadone, which in turn led to 
his developing a physiological dependence on methadone.

Service connection will be granted if it is shown that the 
Veteran suffers from disability resulting from an injury suffered 
or disease contracted in line of duty, or for aggravation of a 
preexisting injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  That an injury occurred in service alone is not enough; 
there must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310 and compensation is payable for 
that degree of aggravation of a non-service- connected disability 
caused by a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Section 3.310 was amended effective in October 2006, during the 
course of the Veteran's appeal.  That amendment arguably imposed 
additional burdens on the claimant in those instances where 
benefits are sought for aggravation of a non-service-connected 
disability by a service-connected disability.  Here, the Board 
determines that the Veteran's methadone dependence is caused by, 
rather than aggravated by, treatment for his service-connected 
bilateral pes planus.  Therefore application of either the 
amended or unamended version of § 3.310 results in the same 
outcome.

No compensation shall be paid if the disability resulting from 
injury or disease in service is a result of the Veteran's own 
willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. 
§§ 105, 1110. 1131; 38 C.F.R. § 3.301.  VA's General Counsel has 
confirmed that direct service connection for disability resulting 
from a claimant's own drug or alcohol abuse is precluded for all 
VA benefit claims filed after October 31, 1990.  See VAOPGCPREC 
7-99; VAOPGCPREC 2-98.

There can be service connection for compensation purposes for an 
alcohol or drug abuse disability acquired as secondary to, or as 
a symptom of, a service-connected disability.  A Veteran can 
recover only if he or she is able to "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  See Allen, 
237 F.3d at 1381.  Such compensation would result only "where 
there is clear medical evidence establishing that the alcohol or 
drug abuse disability is indeed caused by a Veteran's primary 
service-connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Id.

The most significant negative evidence concerning the Veteran's 
claim, and the only negative medical opinion addressing the 
essential elements of the claim, is a February 2007 VA foot 
examination report.  The February 2007 VA foot examination report 
indicates that the examiner asked the Veteran to identify the 
medication he takes for his feet and the Veteran responded that 
he took methadone.  The report indicates that the examiner 
responded by telling the Veteran that he did not believe that 
this was correct and the examiner believed that the methadone had 
been prescribed for the Veteran's low back disability and only 
incidentally helped his foot pain.  Following an examination 
focused primarily on orthopedic findings, the February 2007 foot 
examiner opined that the Veteran was started on methadone as a 
treatment for longstanding drug dependence "which was also aimed 
at the low back pain, which also helped the feet condition."  
The examiner then stated that the given history and findings 
"reveals more subjective than objective findings with a normal 
bilateral ankle and bilateral foot exam except for bilateral pes 
planus and a normal x-ray of the feet showing bilateral mild 
bilateral pes planus."  The examiner concluded that "the 
Veteran has a polysubstance dependence that has been diagnosed 
previously....  [this] came much earlier than his skeletal 
complaints.  The Veteran's methadone dependence is related to his 
diagnosis of polysubstance dependence that is not caused by, or 
as a result of his feet condition."

The Board first notes that there are significant medical 
indications of record that contradict key premises of the 
February 2007 VA examiner's analysis.  For instance, an October 
2002 VA treatment record clearly indicates that the Veteran 
sought treatment for a reportedly 20 year history of bilateral 
foot and ankle pain.  The Veteran reported "a 20-year history of 
bilateral foot pain which has worsened significantly over the 
last two years."  The Veteran described that the pain in his 
feet occasionally radiated above the ankles into his calve area.  
The Veteran stated that "the pain is constantly a 7/10 and 
occasionally worsens to a 9/10 with increased walking and/or 
activity."  The patient described the pain in detail and 
reported that pain medications and anti-inflammatories provided 
only minimal relief.  Most significantly, this October 2002 VA 
consultation resulted in a medical plan for treating the 
Veteran's foot pain which featured an instruction to: "Start 
Methadone, 5 mg, po bid."  The diagnoses associated with the 
pain pertinent to this treatment plan were tenosynovitis and 
chronic plantar fasciitis.

The Board believes that the October 2002 VA treatment record 
significantly supports a finding that the Veteran was re-started 
on methadone in 2002 specifically due to his complaints of foot 
pain apparently associated with orthopedic disability.

Further support for this finding is a March 2006 statement by a 
VA medical doctor explaining that the Veteran "[i]s suffering 
from chronic pain in both his feet for which he is on chronic 
methadone treatment....  due to the chronic use of this medication 
[the Veteran] has become physiologically dependent on 
methadone."  The March 2006 VA doctor's statement indicates that 
the Veteran "will get withdrawal reaction in the event he stops 
taking this medication."

The Board finds that the premise accepted by the negative 
February 2007 VA examination report - that the Veteran was not 
prescribed methadone in direct connection with foot pain 
associated with orthopedic foot disability - is contradicted 
significantly by the other competent medical evidence of record.  
The preponderance of the evidence of record supports the 
Veteran's contention that he was advised medically to re-start 
methadone specifically and directly due to his orthopedic foot 
pain in October 2002.  The Board notes that, since October 2002, 
various VA treatment records document changes in methadone dose, 
discuss the treatment in the context of various ailments, and 
show relatively brief periods of discontinuance followed by 
resumption of methadone treatment.

The Board further finds that the March 2006 statement by a VA 
medical doctor supports the Veteran's contention that he has 
developed a physiological dependence on methadone due to the 
prescribed treatment for his foot pain.

Significantly, an October 2006 VA psychological examination 
report (with a December 2006 addendum) also appears to support 
the Veteran's contentions.  After reviewing the claims file, 
considering the pertinent history, and directly examining the 
Veteran, the competent expert psychologist concluded that the 
Veteran currently is diagnosed with "Opioid Dependence 
(methadone)," and that "more likely than not his dependence on 
methadone is related to his treatment for service connected 
bilateral pes planus."  The examiner explained that the Veteran 
"was not addicted to methadone prior to the service or while in 
the service.  After the service he developed dependence on other 
drugs including alcohol and cocaine.  Later after he had stopped 
using these substances he became dependent on methadone."

The same VA psychologist authored a December 2006 addendum to the 
October 2006 report, after he was given the opportunity to review 
new material submitted with private medical records.  The new 
records revealed, contrary to the Veteran's prior statements to 
the examiner, that the Veteran's past illicit drug abuse problems 
had continued to manifest in recent years and had been more 
frequent and regular than indicated previously.  The VA 
psychologist discussed that the Veteran was started on methadone 
in May of 1996 after being rehabilitated for a cocaine and heroin 
addiction but stopped taking the methadone after a month.  The 
psychologist then cited the October 2002 VA treatment record 
showing that the Veteran was re-started on methadone to address 
his chronic foot pain from orthopedic diagnoses.  The 
psychologist further discussed that the Veteran's methadone 
treatment apparently was discontinued around May 2004 but he was 
restarted on methadone in September 2004.  A September 2005 note 
concerning the Veteran stopping his methadone treatment for a 
couple of days also was discussed.

Considering all of this history, the examiner explained in 
December 2006 that "methadone was initially prescribed in 1996 
to address his heroin addiction and not his foot pain.  I can 
find no evidence that he became addicted to the methadone at that 
time or soon after that time."  The examiner noted that, at that 
time, the Veteran stopped using methadone after a month and 
resumed using other illicit drugs.  The examiner found that the 
Veteran "was again placed on methadone in 2002 and at this time 
it appears clear that this was prescribed to address his foot 
pain.  The note on March 2006 suggests that he was physically 
dependent on methadone."  The examiner then stated that 
"[a]fter my review of this new information, I conclude that his 
methadone addiction is most likely the result of his treatment 
for service connected bilateral pes planus foot pain."

The Board finds that the competent expert psychological analysis 
in the October 2006 VA examination report (with the December 2006 
addendum) is based upon an accurate set of factual findings 
supported by the evidence of record and a reasonably persuasive 
rationale discussed in detail.  This report supports the 
Veteran's assertion that he has become physiologically dependent 
on methadone in connection with that drug being prescribed to 
manage pain associated with his service-connected bilateral pes 
planus.  The Board finds this VA examination report highly 
probative in supporting the Veteran's claim.  Also probative and 
supportive of the Veteran's claim is the medical opinion 
presented in one of the March 2006 VA physician statements, 
expressly indicating that the Veteran was on chronic methadone 
treatment in connection with his chronic foot pain and he was 
physiologically dependent on methadone as a result of that 
treatment.

The Board finds that the probative supportive evidence is 
positive evidence at least in a state of equipoise with the 
negative evidence in this case.  The February 2007 VA foot 
examination report that weighs against the Veteran's claim does 
not present a clear and persuasive discussion of an analytical 
rationale.  The February 2007 VA foot examination report seems to 
rely upon a finding that the Veteran was not prescribed methadone 
in direct connection to his foot pain.  This finding is 
contradicted by the most probative evidence of record.  The Board 
observes that the VA foot examiner's reliance on an apparently 
inaccurate factual assumption significantly reduces the probative 
value of the conclusions presented in the February 2007 VA foot 
examination report.  The conflicting evidence in this case does 
not yield a high level of clarity in this determination.  There 
is significant supportive probative evidence and the probative 
value of the negative evidence does not preponderate against the 
claim.  Resolving reasonable doubt in favor of the Veteran, the 
Board believes that it is most reasonable in this case to find 
that the Veteran's methadone dependence is a consequence of his 
treatment for service-connected bilateral pes planus.  The Board 
finds that service connection for methadone dependence, as 
secondary to bilateral pes planus, is warranted.


ORDER

Entitlement to service connection for methadone dependence, as 
secondary to service-connected bilateral pes planus, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


